Title: To Thomas Jefferson from Silas Talbot, 20 November 1788
From: Talbot, Silas
To: Jefferson, Thomas


Johnstown, New York, 20 Nov. 1788. Asks TJ to inquire about his two sons, Cyrus and George Washington Talbot, who are volunteers in the French navy. Mr. Jay informed him that he had written TJ on this subject some time ago. Talbot missed seeing the boys when the fleet was in Boston last September; has forwarded $200 through La Forest to “the Governor” of Normandy for money advanced to them at L’Orient for “board and passage from L’Orient to Brest”; hopes TJ will aid them and advance money to them if necessary; will repay any advances “with Avidity and perfect Gratitude.” [In postscript:] “The eldest of the Boys is named Cyrus, the youngest George Washington.”
